Citation Nr: 0927925	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1942 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision in 
which the RO assigned a disability rating of 50 percent for 
PTSD.  The Veteran perfected an appeal with regard to the 
disability rating assigned.  In June 2009, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans' Law Judge.  A copy of the hearing transcript has 
been associated with the claims file.  

At the Travel Board hearing, the Veteran's Representative 
raised claims for service connection for erectile dysfunction 
and a total rating due to individual unemployability (TDIU).  
As such, these issues are referred to the RO for development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During the June 2009 Travel Board hearing the Veteran stated 
that he had seen his private psychiatrist as recent as the 
day before the hearing.  The most recent private psychiatric 
treatment record associated with the claims file is dated in 
October 2008.  Without such records, the Board is precluded 
from proper appellate review of the Veteran's claim.  As 
such, the Board finds that a remand is necessary to obtain 
the outstanding private treatment records and associate them 
with the claims file.

An October 2008 statement from a private psychiatrist 
revealed that in the psychiatrist's opinion, based on the 
history and based on a review of the material presented to 
him, that there has been a significant increase in the 
constellation of symptoms referable to the Veteran's PTSD.  
The psychiatrist opined that the increase appeared to have 
occurred over the course of the last two years.  

Additionally, during the October 2008 examination, the 
Veteran stated that he has had more and more flashbacks over 
the last two years.  He also reported that he has had other 
difficulties that cause him not to be able to do much as his 
memories of the incident in question have increased.  The 
Veteran stated that there has been an increase in symptoms of 
disruptive sleep, nightmares, and intrusive thoughts related 
to his combat military experiences.  The psychiatrist opined 
that the Veteran has had less capability in his chosen field 
since the memories have increased to the point where they 
interfere with his life to a much greater and greater extent.  

Finally, at the June 2009 Travel Board hearing, the Veteran's 
Representative stated that the Veteran's symptoms were more 
severe than previously stated and requested a new VA 
examination in order to evaluate the Veteran's current PTSD 
disability.   

For these reasons, the Board has determined that a new VA 
examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for entitlement to a rating in 
excess of 50 percent for PTSD.  See Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for PTSD, 
which are not currently associated with 
the Veteran's claims file should be 
requested.  Specifically, records from 
Dr. Eisenstein dated after October 8, 
2008 should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the Veteran for a 
VA examination to determine the severity 
of his PTSD.  All tests and studies 
deemed necessary by the examiner should 
be performed, and all subjective symptoms 
and objective findings must be reported.  
A Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should describe the extent to 
which the Veteran's PTSD results in 
social and occupational impairment.  

The claims file should be made available 
to the examiner for review before the 
examination and a complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal, to 
include consideration of whether "staged 
ratings" are warranted pursuant to the 
decision in Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  If the benefit sought 
on appeal remains denied, issue the 
Veteran and his representative an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

